Exhibit 10.4

TERMINATION AND MUTUAL RELEASE AGREEMENT

This Termination and Mutual Release Agreement (“Release Agreement”) is made and
entered into effective as of December 31, 2007 (the “Effective Date”), by and
between OMNI Energy Services Corp., a Louisiana corporation (the “Company”), and
James Eckert, a resident of Yazoo County, Mississippi (“Eckert”).

WHEREAS, Eckert and the Company have entered into an Amended and Restated
Employment Agreement as of the date hereof (the “Amended Employment Agreement”);

WHEREAS, Eckert and the Company have entered into a Consulting Agreement as of
the date hereof (the “Consulting Agreement”), for which this Release Agreement
constitutes additional consideration;

WHEREAS, Eckert and the Company entered into a Restricted Stock and Stock-Based
Award Incentive Agreement on or about January 5, 2007 (“Restricted Stock
Agreement”);

WHEREAS, Eckert and the Company desire to terminate and cancel the Restricted
Stock Agreement;

WHEREAS, Eckert and the Company are contemporaneously entering into a new
Restricted Stock Agreement dated effective January 1, 2008 (the “Amended Stock
Agreement”), for which this Release Agreement constitutes additional
consideration; and

WHEREAS, the Company and Eckert desire to compromise, settle and forever resolve
and dispose of all differences and potential claims and controversies between
them, up to and including the Effective Date of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and in
further consideration of the mutual promises set forth in the Consulting
Agreement and the Amended Stock Agreement, the parties agree as follows:

1. Termination of Restricted Stock Agreement. By execution of this Release
Agreement and the Consulting Agreement, the parties hereby terminate the
Restricted Stock Agreement without liability, and no party has any further
obligations, rights or responsibilities under such Restricted Stock Agreement.

2. Release of Company. In consideration for the Company’s release of claims set
forth herein and the Company’s other obligations in this Release Agreement, the
Consulting Agreement and the Amended Stock Agreement, Eckert voluntarily and
knowingly waives, releases, and discharges the Company, and any and all parent,
subsidiary, affiliate and related companies, and each of its and their
shareholders, owners, directors, officers, partners, members, employees, staff,
benefit plans, agents, representatives and assigns (collectively, the “Company
Releasees”) from all claims, liabilities, demands, and causes of action, known
or unknown, fixed or contingent, which Eckert may have or claim to have against
any of them as a result of Eckert’s

 

1



--------------------------------------------------------------------------------

employment with the Company and/or as a result of any other matter arising
through the date of Eckert’s signature on this Agreement except for: (a) breach,
if any, of this Release Agreement, the Amended Employment Agreement, the
Consulting Agreement or the Amended Stock Agreement; and (b) any claim for
indemnification Eckert may have under the articles and by-laws of the Company or
applicable D&O insurance policies. Eckert agrees not to file a lawsuit to assert
any such released claims. This waiver, release and discharge includes, but is
not limited to claims arising from or related to the Restricted Stock Agreement.

3. Release of Eckert. In consideration for Eckert’s release of claims set forth
herein and Eckert’s other obligations in this Release Agreement, the Amended
Employment Agreement, the Consulting Agreement and the Amended Stock Agreement,
the Company voluntarily and knowingly waives, releases, and discharges Eckert,
and his heirs and assigns, from all claims, liabilities, demands, and causes of
action, known or unknown, fixed or contingent, which the Company may have or
claim to have against Eckert as a result of Eckert’s employment with the Company
and/or as a result of any other matter arising through the date this Release
Agreement is executed by the Company, except for breach, if any, of this Release
Agreement, the Amended Employment Agreement, the Consulting Agreement, and the
Amended Stock Agreement. The Company agrees not to file a lawsuit to assert any
such released claims.

4. No Admission. Eckert and the Company understand and agree that this Release
Agreement is not and shall not be deemed or construed to be an admission by
either Eckert or the Company of any wrongdoing of any kind or of any breach of
any contract, law, obligation, policy, or procedure of any kind or nature.

5. Governing Law. This Release Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana without regard to the
choice-of-law principles thereof.

6. Choice of Forum; Consent to Jurisdiction. Any suit, action or proceeding
arising with respect to the validity, construction, enforcement or
interpretation of this Release Agreement, and all issues relating in any matter
thereto, shall be brought in the United States District Court for the Western
District of Louisiana, Lafayette Division, or in the event that federal
jurisdiction does not pertain, in the state courts of the State of Louisiana in
the Lafayette Parish. Each of the parties hereto hereby submits and consents to
the jurisdiction of such courts for the purpose of any such suit, action or
proceeding and hereby irrevocably waives (a) any objection which any of them may
now or hereafter have to the laying of venue in such courts, and (b) any claim
that such suit, action or proceeding brought in such court has been brought in
an inconvenient forum.

7. Amendment. This Release Agreement may be amended, modified or supplemented
only by a written instrument executed by the parties hereto.

8. Construction. Each party to this Release Agreement has had the opportunity to
review this Release Agreement with legal counsel. This Release Agreement shall
not be construed or interpreted against any party on the basis that such party
drafted or authored a particular provision, parts of, or the entirety of this
Release Agreement.

 

2



--------------------------------------------------------------------------------

9. Execution. This Release Agreement may be executed in multiple counterparts,
each of which will be deemed an original, which taken together shall constitute
the Release Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Release Agreement as
of the day and year first above written.

 

ECKERT:     COMPANY:     OMNI ENERGY SERVICES CORP.

/s/ James C. Eckert

    By:  

/s/ Brian J. Recatto

James C. Eckert       Brian J. Recatto       Chief Operating Officer    

/s/ Edward E. Colson, III

    Edward E. Colson, III, Director    

/s/ Barry E. Kaufman

    Barry E. Kaufman, Director    

/s/ Dennis R. Sciotto

    Dennis R. Sciotto, Director    

/s/ Richard C. White

    Richard C. White, Director

 

3